IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN RE: PETER WALKER MOTION FOR                : No. 81 WM 2016
EXTENSION PURSUANT TO Pa.B.A.R.               :
311                                           :



                                        ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2016, the Petition for Review is GRANTED.

Petitioner’s admission per Rule 311 of the Bar Admission Rules is extended until May

20, 2017, so as to afford Petitioner time to seek full admission to this Commonwealth’s

bar. No further extensions will be granted.

      Justice Mundy did not participate in the consideration or decision of this matter.